Title: From Thomas Jefferson to John Wayles Eppes, 11 July 1806
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            
                                11 Jul 1806
                            
                        
                        
                             [unfavorable change in appearances there, unless we consider as such a
                            procrastination which may be fairly ascribed to other causes.  We find
                            from our last information that we shall have one of the finest roads in the world from Athens to Fort Stoddert, which is
                            within 180 miles of New Orleans. This last distance will admit a good road but an expensive one. All the stuff you see in
                            the papers about danger of Indian hostilities is entirely false. The French part of the N. Orleans legislature have proved
                            clearly that that people is not yet capable of self government] 
                        
                    